                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN

ROBERT E. REIFSCHNEIDER,

                           Plaintiff,

        v.                                                       Case No. 18-C-146

DR. THOMAS W. GROSSMAN et al.,

                           Defendants.


              ORDER DENYING MOTION TO SET NEW DEADLINES AND
                   MOTION FOR APPOINTMENT OF COUNSEL


        This case has been stayed pursuant to Chapter 655 of the Wisconsin Statutes to allow

mediation of the medical malpractice claim against the defendant doctor. Because the case is stayed,

the court declines to address the plaintiff’s newly filed motion to set new deadlines and for

appointment of counsel. Accordingly, those motions should be denied.

        Once the stay is lifted, the court will set new deadlines, as well as give further consideration

to plaintiff’s motion for recruitment of counsel. Until that time, however, the case is stayed, meaning

it will remain inactive.

        Dated this    11th        day of October, 2018.

                                                           s/ William C. Griesbach
                                                          William C. Griesbach, Chief Judge
                                                          United States District Court
